Order of the Supreme Court, New York County, entered May 27, 1977, denying appellants’ motion for a protective order, unanimously modified, on the law and in the exercise of discretion, to limit the subpoenas duces tecum served on appellants respectively to the extent of requiring them to produce the financial statements of the corporation and of the partnership including balance sheets and profit and loss statements for the past three years, together with all records of stock transactions and any records of cash transactions between the plaintiff and the corporation and partnership respectively, and otherwise affirmed, without costs and without disbursements. In a prior appeal, we held that the parties to this lawsuit may obtain compulsory disclosure of their respective financial conditions under section 250 of the Domestic Relations Law (Billet v Billet, 53 AD2d 564). For the purpose of this matrimonial contest, we do not see the need for an extensive audit of the corporate and partnership affairs. We dismiss the appeal from order entered June 22, 1977 as nonappealable, *817without costs and without disbursements. Concur—Kupferman, J. P., Birns, Silverman and Lane, JJ.